571 S.W.2d 867 (1978)
Raymond Edward FRENCH, Petitioner,
v.
Carrell Lee GRIGSBY, Respondent.
No. B-7810.
Supreme Court of Texas.
October 4, 1978.
Rehearing Denied November 1, 1978.
Flahive & Ogden, T. P. Flahive, Austin, for petitioner.
Kilpatrick, Grant, Dennis & Reed, Ben Z. Grant, Marshall, Kidd & Whitehurst, Mack Kidd and Thomas R. Harkness, Austin, for respondent.
PER CURIAM.
Judgment was rendered for plaintiff on the jury verdict in this suit for damages sustained when plaintiff's motorcycle struck defendant's automobile which turned across plaintiff's traffic lane. The court of civil appeals affirmed. 567 S.W.2d 604.
Defendant complains of the trial court's refusal to submit his requested issues tendering the theory of last clear chance. We agree with the holding of the court of civil appeals that the trial court did not err in this refusal. Since the advent of comparative negligence with the adoption of Art. 2212a, Tex.Rev.Civ.Stat.Ann., this Court has sought to abolish those doctrines directed to the old choice between total victory and total defeat for the injured plaintiff. Davila v. Sanders, 557 S.W.2d 770 (Tex.1977). The doctrine of last clear chance or discovered peril fits that category and it is abolished as an issue or instruction.
The application for writ of error is refused, no reversible error.